Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 12/15/2021.
2. 	Claims 1-20 are pending in the case. 
3.	Claims 1, 10 and 16 are independent claims. 



Applicant’s Response
4.	In Applicant’s response dated 12/15/2021, applicant has amended the following:
a) Claims 1, 10 and 16
b) Abstract of Specification
Based on Applicant’s amendments and remarks, the following objection previously set forth in Office Action dated 9/22/2021 is withdrawn:
a) Objection to Specification

	


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin et al. (hereinafter “Keslin”), U.S. Published Application No. 20160378737 A1 in view of Lloyd; Chad, U.S. Published Application No. 20150365303 A1.
Claim 1:
Keslin teaches A non-transitory, tangible, computer-readable medium, comprising computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations comprising: (e.g. memory including executable instructions for performing operations par. 103; The system memory 504 may include an operating system 505 and one or more program modules 506 suitable for running software applications 550, such as editors and endpoints.)

accessing a shared industrial automation project file;  (e.g., under BRI, any shared document with content is considered an “industrial automation project file” par. 

creating a local copy of an industrial automation project file representative of the shared industrial automation project file on a storage component accessible by the one or more processors; (e.g., each co-author creating a local copy of a shared document to make edits locally on their own computing device (i.e., storage component accessible by the one or more processors) Par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120. The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format.)

receiving, via a graphical user interface (GUI), an input indicative of one or more modifications to the local copy of the industrial automation project file;  (e.g., receiving edits to modify a local copy of a shared document par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120.The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format. Each of the copies of the 

implementing the one or more modifications to the local copy of the industrial automation project file based on the input; (e.g., receiving edits to modify a local copy of a shared document par. 50; FIG. 1G illustrates a progression from FIG. 1F in which the coauthors each make changes to their copies of the document 120.The user of the first computing device 110A has made an edit to add the text "lingua, instututis" at the end of the first paragraph 141A, while the user of the second computing device has made an edit to the end of the first paragraph 141B to add the text "lorem ipsum" in a bold format. Each of the copies of the document 120 implement their respective user's edits as concrete changes and display the coauthor's edits as rumored changes.)
identifying one or more differences between the local copy of the industrial automation project file and the shared industrial automation project file, wherein the one or more differences are associated with the one or more modifications;  (e.g., identifying differences between local copy and shared master document as “rumored changes” par. 50; Each of the copies of the document 120 implement their respective user's edits as concrete changes and display the coauthor's edits as rumored changes. Par. 51; In various aspects, rumored changes may be offset from the content and concrete changes to prevent interference. As illustrated in the example of FIG. 1G, the first document 120A and the second document 120B have applied an offset of one character to display the rumored changes inline behind the local edits. In another 

presenting a notification indicative of the one or more differences between the local copy of the industrial automation project file and the shared industrial automation project file, (e.g., presenting a GUI (i.e., notification) with an offset or overlaid indication  indicative of the one or more differences; par. 51; Par. 51; In various aspects, rumored changes may be offset from the content and concrete changes to prevent interference. As illustrated in the example of FIG. 1G, the first document 120A and the second document 120B have applied an offset of one character to display the rumored changes inline behind the local edits. In another example, an offset may display the rumored change inline ahead of local edits. In other aspects, the rumored change may be displayed overlaid with the concrete change, where the section animates between the two changes.)

wherein the notification comprises: a first selectable option indicative of a first command to merge the local copy of the industrial automation project file and the shared industrial automation project file; (e.g., save option to merge copies of the document par. 46; FIG. 1F illustrates a progression from FIG. 1E in which a save command occurs on the editor. Save commands may occur at a selected interval (e.g., during a scheduled auto-save), when a user selects a save functionality (e.g., a save icon, a share button, etc.), or when a user selects or performs another action that 
a second selectable option indicative of a second command to implement the one or more modifications to the shared industrial automation project file; (e.g., prompt to accept a rumored change (i.e., option to merge) par. 53; In another aspect, the conflicting edits may remain displayed as rumored changes until the primary coauthor responds to a prompt to accept the rumored change as a concrete change or reject the change and discard it.)
and a third selectable option indicative of a third command to prevent the one or more modifications from being implemented to the shared industrial automation project file; and presenting the notification via the GUI. (e.g., GUI option to delete rumored changes par. 53; The conflicting edits made by other coauthors may be deleted or retained as rumored changes until accepted by the primary coauthor. In the illustrated example, deleting the conflicting edits may occur via the conflicting edits being committed as they are displayed by the primary coauthor and then deleted, resulting in a rumored change of the deletion for the other coauthors. In another example, the conflicting edits may be discarded or never incorporated, thus ignoring the conflict)

Keslin fails to expressly teach wherein the shared industrial automation project file comprises computer code representative of a plurality of industrial automation components, and wherein the shared industrial automation project file is utilized during performance of an industrial automation process;

However, Lloyd teaches wherein the shared industrial automation project file comprises computer code representative of a plurality of industrial automation components, and wherein the shared industrial automation project file is utilized during performance of an industrial automation process; (e.g., SCADA system file (i.e., project file) comprising configuration code representative of programmable  devices and the system file is used during performance monitoring a SCADA system (i.e., industrial automation process)  par. 23; In at least some aspects and embodiments disclosed herein, the system can allow a user to analyze a SCADA system. The SCADA system may include one or more programmable devices. These programmable devices may include a variety of pre-programmed or field programmable hardware and software components. In some embodiments, the SCADA system can be analyzed for various issues. For example, a configuration for the SCADA system can be implemented in a default environment. The configuration can also be tested for performance and errors. The SCADA system can also be validated for full functional compatibility of devices on the system. A document can be generated outlining the details of the configuration and the environment. Once the SCADA system is deployed in a customer environment, the SCADA system can be customized for the customer environment. A file can be generated that details the customized SCADA project in the customer environment. The file can be analyzed in a static setting for possible issues including performance, security, localization, maintainability, redundancy, and others. Par. 27; The client 
In analogous art of profile files, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the project files as taught by Keslin with the SCADA project file as taught by Lloyd, with a reasonable expectation of success, to yield predictable and expected results of collaboration on a file. One of ordinary skill would have been motivated to combine the references in effort to provide specialized collaborative project file customizations from a group of users to better accommodate their specific system needs. 

Claim 2 depends on claim 1:
Keslin teaches the operations comprising: in response to receiving a second input indicative of a selection of the first selectable option or the second selectable option, updating the shared industrial automation project file based on the second input. (e.g., save option to merge copies of the document or accept edits to update the master copy par. 46; FIG. 1F illustrates a progression from FIG. 1E in which a save command occurs on the editor. Save commands may occur at a selected interval (e.g., during a scheduled auto-save), when a user selects a save functionality (e.g., a save icon, a share button, etc.), or when a user selects or performs another action that results in merge of the copies of the document 120 being edited. When a save command occurs, the first document 120A and the second document 120B will 

Claim 3 depends on claim 1:
Keslin teaches the operations comprising: in response to receiving a third input indicative of a selection of the third selectable option, preventing the one or more modifications from being implemented to the shared industrial automation project file. (e.g., GUI option to delete rumored changes par. 53; The conflicting edits made by other coauthors may be deleted or retained as rumored changes until accepted by the primary coauthor. In the illustrated example, deleting the conflicting edits may occur via the conflicting edits being committed as they are displayed by the primary coauthor and then deleted, resulting in a rumored change of the deletion for the other coauthors. In another example, the conflicting edits may be discarded or never incorporated, thus ignoring the conflict)





Claims 4-6, 10-12, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin/Lloyd as cited above and applied to claim 1, in view of Sachs et al. (hereinafter “Sachs”), U.S Published Application No. 20140006352 A1. 
Claim 4 depends on claim 1:
Keslin/Lloyd fails to expressly teach in response to receiving a fourth input indicative of a selection of the first selectable option, presenting a second GUI comprising a first representation of the local copy of the industrial automation project file, a second representation of the shared industrial automation project file, and a third representation of a merged industrial automation project file based on the local copy of the industrial automation project file and the shared industrial automation project file. 
However, Sachs teaches in response to receiving a fourth input indicative of a selection of the first selectable option, presenting a second GUI comprising a first representation of the local copy of the industrial automation project file, a second representation of the shared industrial automation project file, and a third representation of a merged industrial automation project file based on the local copy of the industrial automation project file and the shared industrial automation project file. (e.g., conventional comparison tool that displays and compares multiple documents before merging them par. 31; In some cases, the server 120 may supply the preferred version and another (non-preferred) version of a file to a conventional file comparison tool in order to identify the differences between them and display them to 
In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Lloyd to include comparing documents prior to merging as taught by Sachs with a reasonable expectation of success to provide the benefit of improving the ability to resolve editing conflicts. (see Sachs; par. 5, par. 31)Claim 5 depends on claim 4:
Keslin teaches in response to receiving a fifth input indicative of an approval of the merged industrial automation project file, replacing the shared industrial automation project file with the merged industrial automation project file. (e.g., save option to merge copies of the document or accept edits to update the 

Claim 6 depends on claim 1:
Keslin teaches receiving a seventh input indicative of a second selection of a subset of the one or more modifications to the local copy of the industrial automation project file to be implemented in the shared industrial automation project file; and implementing the subset of the one or more modifications to the shared industrial automation project file. (e.g., prompt to accept a rumored change (i.e., option to merge) par. 53; In another aspect, the conflicting edits may remain displayed as rumored changes until the primary coauthor responds to a prompt to accept the rumored change as a concrete change or reject the change and discard it.)

the operations comprising: in response to receiving a sixth input indicative of a selection of the first selectable option, presenting a third GUI comprising a second representation of the one or more modifications to the local copy of the industrial automation project file;

However, Sachs/Lloyd teaches the operations comprising: in response to receiving a sixth input indicative of a selection of the first selectable option, presenting a third GUI comprising a second representation of the one or more modifications to the local copy of the industrial automation project file; (e.g., conventional comparison tool that displays and compares multiple documents before merging them par. 31; In some cases, the server 120 may supply the preferred version and another (non-preferred) version of a file to a conventional file comparison tool in order to identify the differences between them and display them to the user. Examples of such file comparison tools are provided, for example, in U.S. Pat. No. 7,228,319 to Fuchs, entitled " File Comparison of Locally Synched Files," and provided in products such as MICROSOFT WORD, WORKSHARE COMPARE, and other document comparison and redlining software packages where a preferred version of a file is provided as an input to the tool, the preferred version is compared against another input version of the file, and the differences between the preferred version and the other version are output by the tool and may be displayed to the user. par. 41; As described above, in some cases, the server 120 may supply the preferred version of the file and another modified version of the file to a conventional file comparison tool, in order to 
In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Lloyd to include comparing documents prior to merging as taught by Sachs with a reasonable expectation of success to provide the benefit of improving the ability to resolve editing conflicts. (see Sachs; par. 5, par. 31)


Independent claim 10:
	Claim 10 is substantially encompassed in claims 1 and 4, therefore, Examiner relies on the same rationale set forth in claims 1 and 4 to reject claim 10. 

Claim 11 depends on claim 10:
Claim 11 is substantially encompassed in claim 2 and 3, therefore, Examiner relies on the same rationale set forth in claims 2 and 3 to reject claim 11.

Claim 12 depends on claim 10:
Claim 12 is substantially encompassed in claim 5, therefore, Examiner relies on the same rationale set forth in claim 5 to reject claim 12.

Independent claim 16:


Claim 17 depends on claim 16:
	Claim 17 is substantially encompassed in claims 2 and 3, therefore, Examiner relies on the same rationale set forth in claims 2 and 3 to reject claim 17. 


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin/Lloyd as cited above and applied to claim 1, in view of Antebi et al. (hereinafter “Antebi”), U.S Published Application No. 20120192055 A1. 
Claim 7 depends on claim 1:
Keslin fails to expressly teach presenting a second notification indicative of a number of users accessing the shared industrial automation project file. 

However, Antebi teaches presenting a second notification indicative of a number of users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., number of names) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the 
	In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Lloyd to include presence information as taught by Antebi with a reasonable expectation of success to provide the benefit of displaying information showing which clients are currently working on a selected document to efficiently allow communication with collaborators while working. (see Antebi; par. 121)

Claim 8 depends on claim 7:
As noted above, Keslin/Lloyd/Antebi teaches wherein the second notification is indicative of one or more users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., each name) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” Antebi; par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as 
Claim 9 depends on claim 8:
Keslin/Lloyd fails to expressly teach wherein the GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file.

However, Antebi teaches wherein the GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file. (e.g., communicating via GUI window for email or chat or instant messaging par. 33; Client computing devices 112-118 may also be configured to communicate a message, such as through email, Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, or the like, to another computing device. However, the present disclosure is not limited to these message protocols, and virtually any other message protocol may be employed.)

In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Lloyd to include communication via chat as taught by Antebi with a 


Claims 13-15 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Keslin/Lloyd/Sachs as cited above and applied to claims 10 and 16, in further view of Antebi et al. (hereinafter “Antebi”), U.S Published Application No. 20120192055 A1.
Claim 13 depends on claim 10:
Keslin/Sachs fails to expressly teach comprising presenting, via the one or more processors, a second notification indicative of a number of users accessing the shared industrial automation project file. 

However, Antebi teaches comprising presenting, via the one or more processors, a second notification indicative of a number of users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., number of names) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others 

In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Lloyd/Sachs to include presence information as taught by Antebi with a reasonable expectation of success to provide the benefit of displaying information showing which clients are currently working on a selected document to efficiently allow communication with collaborators while working. (see Antebi; par. 121)
Claim 14 depends on claim 13:
As noted above, Keslin/Lloyd/Sachs/Antebi teaches wherein the second notification identifies one or more users accessing the shared industrial automation project file. (e.g., presence information 616 of collaborators (e.g., each name) indicate how many users have access to a shared document 612 of Figure 6 Examiner notes that under BRI, any shared document with content is considered an “industrial automation project file” Antebi; par. 92; Presence information 626 metadata may include the names and contact information, such as email and title, of collaborating authors for document 612, and the current online presence status of each author. For example, if John Doe is currently online but others are not, then an icon or similar indicator, such as color, may display their presence and availability accordingly.)

Keslin/Lloyd/Sachs fails to expressly teach wherein the first GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file. 
However, Antebi teaches wherein the first GUI comprises a chat window for exchanging messages between the one or more users accessing the shared industrial automation project file. (e.g., communicating via GUI window for email or chat or instant messaging par. 33; Client computing devices 112-118 may also be configured to communicate a message, such as through email, Short Message Service (SMS), Multimedia Message Service (MMS), instant messaging (IM), internet relay chat (IRC), Mardam-Bey's IRC (mIRC), Jabber, or the like, to another computing device. However, the present disclosure is not limited to these message protocols, and virtually any other message protocol may be employed.)

In the analogous art of collaborating on a shared document, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of modifying a shared document amongst collaborators as taught by Keslin/Lloyd/Sachs to include communication via chat as taught by Antebi with a reasonable expectation of success to provide the benefit of efficiently communicating with collaborators while working. (see Antebi; par. 121)


Claim 18 is substantially encompassed in claim 13, therefore, Examiner relies on the same rationale set forth in claim 13 to reject claim 18.

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 14, therefore, Examiner relies on the same rationale set forth in claim 14 to reject claim 19.

Claim 20 depends on claim 19:
Claim 20 is substantially encompassed in claim 15, therefore, Examiner relies on the same rationale set forth in claim 15 to reject claim 20.



Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Lloyd“ reference. 

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145